Ingraham, J.
(dissenting): I [think that the Verdict was entirely unsupported by the evidence. There is no question but that the plaintiff paid his money voluntarily in pursuance of an arrangement made with Livingston, whom he had employed to purchase this property, and to recover it from these defendants the plaintiff must prove that they made to him false representations upon which he relied and by which he was induced to pay to the defendants the money which he seeks to recover. No fraudulent representations were made by either of these defendants. Livingston was the plaintiff’s representative, and, if the plaintiff’s story is true, is the one who made the representations, and the one who defrauded him. Plaintiff expressly testified that- he relied upon the statements of Livingston, and stated: 441 do not chink I ever spoke with Miles and Heifer because I had my full confidence in Mr. Livingston that he would not cheat me. Mr. Heifer took the money, but by the table was said that money had to go to the boys. That was said by Mr. Livingston by the table. That was said by Mr. Livingston. I do not remember whether Mr. Miles or Mr. Heifer said anything about the boys. I will say Mr. Livingston did. I'am the one who told Mr. Livingston to go ahead and try to get this house. * * * I was only satisfied to give the money because I relied on what Livingston told me in regard to the nephews. I was satisfied to pay the money on account that I have full confidence and. that I am very intimate with Mr. Livingston since twenty years; what Mr. Livingston told me ¿thought it was true.” In the face of this, testimony ¿ do not see how there can be any claim against the defendants on the ground of their fraud. Plaintiff made arrangements with Livingston, based upon representations made by Livingston, and upon which he relied, and in carrying out that arrangement made with Livingston, paid to the defendants this sum of money. Defendants made no representations to him, and thus plaintiff relied upon no representations made by them, and there is not the slightest evidence to show that the defendants knew the arrangement " that was made was based upon false representations made, by Livingston. The whole charge against the defendants was that when Livingston stated to the plaintiff that this money was to go to other persons, one of these defendants was present. There is nothing to show that the defendants heard the statement or adopted it or understood that the plaintiff relied upon, it when he paid the money. They had nothing to do with the arrangement between plaintiff and Livingston, and were in no way-responsible to the plaintiff for representations made to him by his own agent, and. fiothiug from which it could be inferred that, the payment was based upon that statement. There is no evidence by which these defendants would be charged with making representations that were false and upon which the plaintiff relied, or with any-connection, with the fraud practiced by Livingston upon the plaintiff by which he was induced to part with this sum of money. There is also no evidence that the statement was false — one of the nephews was not examined. The *630verdict being without evidence to support , it, the motion for anew trial should have been granted. McLaughlin, J., concurred.